A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 3, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizunashi et al. 2017/0121504 (cited in a previous office action).
	Mizunashi et al. teach an addition curable organopolysiloxane resin composition. This is generally disclosed in paragraphs 67 and on, in which paragraphs 93 and on teach an alkenyl siloxane resin corresponding to claimed (A), paragraphs 100 and on teach an SiH siloxane corresponding to claimed (B) and paragraph 114 teaches a catalyst corresponding to claimed (C).  The composition does not require barium alkoxide.
	Of particular importance to this rejection the Examiner draws attention to the siloxane resin found in Example 2.  This contains 70 mol% of a PhSiO3/2 group which meets the claimed requirement of 30 to 80 mol% R1SiO3/2 in which R1 is phenyl.  This contains 2 mol% of a ViMeSiO unit which meets the claimed requirement of .1 to 30 mol% of R2R3SiO in which R2 is vinyl and R3 is methyl.  This contain 5% by weight of hydroxyl groups which corresponds to 5 gram –OH group per 100 gram of the siloxane.  OH is 17g/mol such that 5g/17(g/mol) corresponds to .294 mol –OH/100 g of the siloxane.  This falls within the claimed range.  
	In this manner a resin within the breadth of claimed (A) is taught.
	To this is added the SiH siloxane (A2) as shown in paragraph 157.  This meets claimed (B) and is present in a ratio of 1 SiH/SiVi.  Paragraph 158 teaches the addition of chloroplatinic acid, which meets claimed (C). 
	Also in amended claim 1, which requires either (D) or (E) note the following. 
	For component (D) see paragraph 116 which teaches the presence of tetramethyl tetravinyl cyclotetrasiloxane which meets claimed (D).  Paragraph 117 teaches an amount that overlaps to a significant extent with that claimed with specific amounts distinctly taught that anticipate the claimed amount.
	For newly added component (E) see the siloxane in paragraph 156 that is present in the working example and meets claimed (E).
	Also in claim 1, which requires an adhesion imparting agent in an amount of 0 to 10 parts by mass, note the following.
	On one hand, this allows for the specific alkoxysilanes listed in claim 1 to be absent (since they can be present in 0 parts by mass) and, in view of the “comprising” language in the preamble, this allows for the presence of the adhesion promoter disclosed in paragraphs 43 and on in Mizunashi et al.
	On the other hand, note that the claimed adhesion imparting agent allows for oligomers of the alkoxysilanes listed therein.  This does not exclude the presence of other silanes in the preparation of these oligomers such that this allows for oligomers containing the cyano group in Mizunashi et al.  Paragraphs 45, 46 and 65 of Mizunashi et al. allow for organopolysiloxane adhesion promoters that, in addition to the cyano group, can have alkyl, phenyl, glycidoxy and alkenyl groups.  More specifically see Example 3 which teaches an adhesion promoter having MePhSiO2/2 units (which correspond to oligomeric units formed from a methylphenyldimethoxysilane) and Example 4 which teaches an adhesion promoter having MePhSiO2/2 units (which correspond to oligomeric units formed from a methylphenyldimethoxysilane) and glycidoxypropyl methyl SiO2/2 units (which correspond to oligomeric units formed from a glycidoxypropylmethyl dimethoxysilane).  Since the claims allow oligomers and does not exclude the presence of other silanes in such oligomers, Mizunashi et al. teach siloxanes that meet claimed adhesion imparting agent.  See the preferred amount in paragraph 113 which meets that claimed.  
	While these oligomer adhesion imparting agents are not shown in combination with the specific resin (A) as claimed, they are disclosed as being used in the alternative with the cyanoethyltriethoxysilane in Example 2 such that the skilled artisan would have anticipated these components in combination.
	In this manner the composition of claim 1 is anticipated.
	Note that the specific siloxane in paragraph 159 also meets the requirement of claims 2 and 3.
	For claim 6 see paragraph 139 which teaches the addition of fillers such as titanium oxide that meet this claim.
	For claim 10 note that such a filler is optional and is not found in the working example referenced supra such that this claim is anticipated.
	For claim 12 note that many of these fillers are disclosed in paragraph 139 and the amount in claim 140 falls within the claimed range.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunashi et al.
	While Mizunashi et al. do not anticipate the totality of the limitations in claim 1 in combination with claim 4, the Examiner notes that such a composition would have been obvious.  Note that paragraphs 100 to 104 teach that the organohydrogen polysiloxane can be cyclic.  While this does not teach the specific number of Si atoms in the cyclic siloxane the Examiner notes that cyclic siloxanes having three or four Si atoms are extremely well known as curing agents in addition reaction silicone compositions such that the skilled artisan would have found this type of cyclic siloxane as the cyclic siloxane in paragraph 104 of Mizunashi et al. to have been obvious.  Note that there is nothing that distinguishes claimed (B) from claimed D’ such that the cyclic siloxane in paragraph 104 can meet both of these requirements.
	As such one having ordinary skill in the art would have found the use of such cyclic siloxanes, suggested in paragraphs 100 to 104 of Mizunashi et al., as the SiH siloxane in the composition of Example 2 to have been obvious, thereby rendering obvious this claim.

Claims 1 to 4, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatent-able over Yamakawa in view Iwata et al.
	Yamakawa teaches an addition curable organopolysiloxane resin composition. This is generally disclosed in paragraphs 10 and on, in which paragraphs 19 and on teach an alkenyl siloxane resin corresponding to claimed (A), paragraphs 31 and on teach an SiH siloxane corresponding to claimed (B) and paragraph 56 and on teaches a catalyst corresponding to claimed (C).  The composition does not require barium alkoxide.
	Regarding the newly added adhesion promoter in claim 1, on one hand note that this is not a required component in the claimed composition.
	On the other hand see paragraph 65 of Yamakawa  which teaches adhesion imparting agents in amounts that meet that claimed.
	Of particular importance to this rejection the Examiner draws attention to the teachings in paragraph 24 which describe a hydroxyl content in the siloxane resin of from .5 to 10 % by weight.   
	For a resin having .5% -OH, note that this corresponds to .5 grams -OH per 100 gram of siloxane.  OH is 17g/mol such that .5g/17(g/mol) corresponds to .0294 mol –OH/100 g of the siloxane.  This falls within the claimed range.  Since .5 wt% is the lowest disclosed value and the claims require at least .001 mol/100g, the entire claimed range of Si bonded hydroxyl groups is embraced by Yamakawa.  Note the specific teachings in paragraphs 29 and 30 which embrace molar amounts of D and T units that overlap with the claimed units found in the organopolysiloxane (A) as claimed.  In this manner the skilled artisan would have found an organopolysiloxane (A) to have been obvious.  
	A more specific indicator of obviousness can be seen when considering the teachings in Example 1, paragraph 74.  The resin therein differs from that claimed only in that it has 38 moles of the difunctional siloxane unit rather than from .1 to 30 mol% as claimed. This difference, though, would have been obvious over the totality of the teach-ings in Yamakawa et al. which indicate that anywhere from 25 to 55 mol% D units can be present (see paragraph 29) such that the skilled artisan would have found a resin within the breadth of claimed (A) to have been obvious.  Note that Example 1 has an SiH/Vi ratio of .97. 
	In this manner the combination of claimed components (A), (B) and (C) are rendered obvious by Yamakawa.
	For claimed components (D) and (E) note the following.
	Paragraph 68 teaches the addition of an addition reaction regulator or retarder having alkenyl groups to improve the pot life of the composition. Other than the teaching of straight or cyclic alkenyl groups, this does not provide any specific teaching such that one having ordinary skill in the art would have to look to other references for such a regulator or retarder.
	As can be seen in paragraph 46 of Iwata et al., cure inhibitors in Si-vinyl and SiH addition reactions are known to both improve the shelf stability (i.e. improve pot life) as well as improving handling efficiency.  Types of inhibitors include methylvinyl cyclic sil-oxane meeting claimed (D) and silanol terminated methyl vinyl siloxanes corresponding to claimed (E).  Specifically note that paragraph 59 teaches a silanol terminated methyl vinyl siloxane having a viscosity meeting the specific requirement of claimed (E).  As such Iwata et al. teach that both (D) and (E) as claimed are reaction regulators or retarders that fall within the breadth of the general teachings in Yamakawa.  The amount in paragraph 46 and 59 overlap to a significant degree with that claimed.
	As such one having ordinary skill in the art would have found it obvious to include compounds corresponding to either (D) or (E) in an amount as claimed to the composi-tion of Yamakawa in an effort to take advantage of the known cure inhibiting properties, and in an effort to improve pot life and/or handling efficiency.  In this manner the totality of claim 1 is rendered obvious.
	For claims 2 and 3, note again the silicon resin found in Example 1 and the obviousness of the difference between that and that claimed, as noted above.  Also note that adjusting the Mw of the claimed resin, in an effort to adjust the properties associated therewith, would have been obvious to one having ordinary skill in the art.  Note that paragraph 25 teaches adjusting the Mn of this resin such that it is clear that the molecular weight of the resin affects the properties of the final product.  Furthermore lower molecular weight ranges are embraced by Yamakawa.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 4 see paragraph 64 which teaches such cyclic siloxanes.  See also paragraph 50 which teaches a cyclic siloxane meeting this requirement.  Furthermore Example 1 contains such a cyclic siloxane and in amounts meeting the SiH/Vi range.
	For claims 6 and 12 note that paragraph 69 teaches the addition of pigments such that the addition of a white pigment as claimed would have been obvious to the skilled artisan.  The Examiner notes that these are common and conventional fillers that are often used in silicone resin composition.  
	For claim 10 note that there is no requirement for such a filler and none is shown in the working example referenced above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
9/12/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765